Citation Nr: 0517098	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for atrial 
paroxysmal supraventricular tachycardia, currently rated as 
30 percent disabling.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied increased ratings for 
hemorrhoids and atrial paroxysmal supraventricular 
tachycardia.  

A letter from the veteran's private cardiologist, dated in 
December 2002, indicates the veteran underwent a cardiac 
procedure on July 24, 2002.  The cardiologist stated the 
veteran required a 30 day convalescent period after the 
surgical procedure for recovery.  The Board of Veterans' 
Appeals (Board) construes this as a claim for a total rating 
based on a period of convalescence.  As the issue has not 
been developed or certified for appellate review, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected supraventricular 
tachycardia produced eight to ten episodes a month, based on 
reports of the veteran.  A twenty four hour Holter monitoring 
in May 2003 did not demonstrate any episodes.  Following 
treatment with Atenolol, 50 milligrams, January 2004 medical 
records reveal the veteran had no breakthrough 
supraventricular tachycardia.  

2.  The veteran has small external hemorrhoidal tag and or a 
rosette of hemorrhoids.  There is no history of bleeding for 
the last ten years; fissures; or of large, thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected paroxysmal atrial tachycardia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7010 (2004).  

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

The veteran filed his claim for increased ratings in January 
2002.  The RO sent the veteran a letter in April 2002 .  The 
letter explained what actions VA would take, and what actions 
the veteran could perform to support his claim.  In January 
2002 the RO sent the veteran a statement of the case which 
included the new regulations implementing the VCAA.  The RO 
explained to the veteran what evidence was needed to support 
his claims for increased ratings.  The RO arranged for the 
veteran to be examined in April 2002 and May 2003.  The 
veteran through his representative submitted additional 
evidence, including private and VA medical records.  The 
veteran has not identified any additional evidence or 
requested that VA obtain any other records in support of his 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003). Separate rating 
codes identify various disabilities. 38 C.F.R. Part 4. In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or 1-4 
episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is assigned for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than 4 episodes/year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2004).  

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures are rated as 20 
percent disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences are rated as 10 percent disabling.  Mild 
or moderate hemorrhoids are rated as noncompensably 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  

Factual Background.  October 1966 records of hospitalization 
in service reveal the veteran had recurrent paroxysmal 
tachycardia.  At service separation in July 1967 the 
diagnosis was paroxysmal supraventricular tachycardia, that 
was most likely atrial with rapid ventricular response.  Also 
noted were three small external hemorrhoids.  

The veteran filed his claims for service connection in 
February 1968.  The RO granted service connection for 
paroxysmal auric tachycardia, rated as 10 percent disabling, 
and external hemorrhoids, rated a 0 percent disabling in an 
April 1968 rating decision.  In May 1976 the RO granted an 
increased, 30 percent rating, for paroxysmal auric 
tachycardia.  Since that date, the tachycardia has 
continuously been rated as 30 percent disabling.  The veteran 
filed his current claim for an increased rating in January 
2002.  

VA hospital records demonstrate the veteran had an 
unsuccessful ablation attempt for his right fascicular re-
entrant tachycardia in February 1996.  

VA examination in April 2002 noted the veteran reported 
episodes of tachycardia occurred four times a week.  An event 
recorder showed multiple examples of wide complex tachycardia 
artifacts of near 150.  

VA examination in April 2002 revealed residual small 
hemorrhoidal tag secondary to thrombosed hemorrhoids in 1964.  
The veteran had surgery for tags in 1977.  

July 2002 VA records revealed the veteran was very 
symptomatic with 20 episodes per month.  

VA cardiac catheterization notes in July 2002 listed daily 
episodes of palpitations lasting several hours.  They were 
improved with medications but there were still up to 30 
episodes per month.  



A letter from the veteran's private physician dated in 
December 2002 reads as follows: 

(The veteran) has been a patient in my 
care in cardiology.  He underwent a 
cardiac procedure to treat a heart rhythm 
problem on July 24, 2002.  He further 
required a 30 day convalescence period 
after this surgical procedure for 
recovery.  This heart rhythm problem was 
chronic and required long term 
(approximately 40 years) medical therapy 
prior to his successful procedure last 
summer.  This therapy included calcium 
channel blockers which can give gastric 
reflux disease.  Currently (the veteran) 
is under medical care for hypertension 
and additionally has baseline heart rates 
of approximately 110 beats/minute.  If 
there is any further information you need 
regarding his disability status, please 
let me know.  

VA examination in May 2003 included history of paroxysmal 
supraventricular tachycardia for 47 years.  There had been 
three attempted ablations.  The veteran continued to have 10-
12 episodes per month.  The 24 hour Holter monitor did not 
demonstrate an episode.  In his assessment the VA physician 
stated the veteran had 10 to 12 episodes per month which 
caused him to stop what he was doing.  The veteran was unable 
to take a job because of his inability to verify he could 
stay completely alert during work periods.  

A May 2003 VA examination report noted the veteran had no 
bleeding due to hemorrhoids for the last 10 years.  Visual 
rectal examination revealed a rosette of external 
hemorrhoids.  Non-bleeding stable hemorrhoids were diagnosed.  

November 2003 VA records noted a history of hypertension and 
coronary artery disease.  The veteran had episodes of angina.  

January 2004 VA records revealed the veteran had no 
breakthrough supraventricular tachycardia, since 50 
milligrams of Atenolol had been prescribed.  

Analysis.  The Board first addressed the issue of an 
increased rating for the veteran's tachycardia.  
Supraventricular tachycardia is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2004) for evaluating 
disability due to supraventricular arrhythmias.  As for 
Diagnostic Code 7010 (supraventricular arrhythmias), the 
highest rating level available is 30 percent, and the 
veteran's tachycardia has been rated as 30 percent disabling.  
The veteran's tachycardia is rated at the maximum rate 
provided in the schedule.  

There is no objective evidence that the veteran has sustained 
ventricular arrhythmias.  For that reason a higher rating 
based on the criteria contained in 38 C.F.R. § 4.104, 
Diagnostic Code 7011 (2004), for evaluating ventricular 
arrhythmias, is not applicable.  

As the veteran has indicated he is unable to work due to his 
tachycardia, the Board has considered whether the claim 
should be referred for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321 (2004).  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
most current VA records indicate there has been no 
breakthrough supraventricular tachycardia since new 
medication was prescribed.  There is no evidence of record 
that the veteran's tachycardia has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  The veteran has 
submitted July 2002 records of outpatient treatment.  His 
physician indicated that subsequent to the attempted 
ablation, the veteran required 30 days for recovery.  (That 
claim has been referred to the RO for consideration.)  The 
claims folder does not contain any work history of the 
veteran.  The Board has concluded the evidence does not 
indicate the claim should be referred.  

As to the issue of a compensable rating for hemorrhoids, the 
veteran had three small external hemorrhoids in service.  A 
noncompensable rating has been in effect, since the April 
1968 rating decision granting service connection for 
hemorrhoids.  There are no records of treatment for 
hemorrhoids in the claims folder, dated between service 
separation and a VA examination in April 2002.  

The Schedule for Rating Disabilities at 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004) requires that there be either 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent occurrences, to support 
a compensable rating.  VA Examination in April 2002 
demonstrated only a small external hemorrhoid.  There was no 
inflammation, fissure or bleeding.  The veteran reported 
having some surgery for tags in 1977.  In May 2003 the 
veteran told the VA examiner he had not had bleeding for at 
least 10 years.  Examination revealed a rosette of external 
hemorrhoids.  There is no evidence that demonstrates the 
veteran had either large or thrombotic hemorrhoids.  Although 
the veteran reported having surgery for tags, there is no 
indication in the record that his hemorrhoids are 
irreducible.  The preponderance of the evidence is against a 
compensable rating for hemorrhoids.  




ORDER

An increased rating for atrial paroxysmal supraventricular 
tachycardia is denied.

An increased rating for hemorrhoids is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


